DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims 1-5 are being treated as apparatus claims due to the preambles of independent claims 1 and 5 reciting “A guide module having oblique installation pins, the guide module comprising.”  Therefore, limitations reciting wherein the pins or guide units or placed are being interpreted as functional limitations, or intended use recitations.   Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the imaginary central axis of the hole of the reposition guide unit penetrated by the second installation pin unit is positioned more proximally than the imaginary central axis of the hole of the compression guide unit penetrated by the second installation pin unit” as recited in claim 3
As can be seen in Fig. 8 the holes for installation unit pins (21b,22b) do not match the claimed limitation of claim 3.  Instead the holes in the reposition guide unit appear to be in the distal direction when compared to the holes in the compression guide unit. This is contrary to the limitation in claim 3 which requires the holes to be in the proximal direction. In the interest in compact prosecution the limitation will be interpreted as shown in Fig. 8 of the specification as originally filed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 and 5 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
In claim 1 
at line 2 the limitation recites “pin unit penetratively inserted into one side of an aligned bone”
at line 3-4 the limitation recites “pin unit penetratively inserted into the other side of the aligned bone”
at lines 5-7 the limitation recites “a reposition guide . . . . being simultaneously in contact with one side of the aligned bone and the other side of the aligned bone”
In claim 5
at line 2 the limitation recites “pin units penetratively inserted into one side of an aligned bone”
at line 3-4 the limitation recites “pin units penetratively inserted into the other side of the aligned bone”
at lines 5-7 the limitation recites “a reposition guide . . . . being simultaneously in contact with one side of the aligned bone and the other side of the aligned bone”
The limitations recited above cannot be satisfied without the inclusion of the human organism, or the aligned bone, therefore, applicant is claiming the aligned bone as part of the invention. Instead, applicant should use “adapted to” or “configured to” language to overcome the 101 rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the pair of first installation pin units and the pair of second installation pin units" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson et al (US Patent Pub. 20170333102A1).
Peterson discloses a guide module having oblique installation pins (bone fracture repair apparatus, Fig. 88).  Specifically in regards to claim 1, Peterson discloses the guide module comprising: a first installation pin unit (8806,8804) penetratively inserted into one side of an aligned bone; a second installation pin unit (8802) penetratively inserted into the other side of the aligned bone (As can be seen in Fig. 88, fixation elements 8802,8804,8806 are inserted to reduce a fractured bone, and Peterson recites wherein as many as six fixation elements can be used.) (Fig. 88; Page 59 Para. [1227]-[1233]).  A reposition guide unit (8819) simultaneously penetrated by the first installation pin unit (8806,8804) and the second installation pin unit (8802) and being simultaneously in contact with one side of the aligned bone and the other side of the aligned bone (As can be seen in Fig. 88, base 8819 has fixation elements 8802,8804,8806 are inserted to reduce a fractured bone.) (Fig. 88; Page 59 Para. [1227]-[1233]).   A compression guide unit (8825) disposed adjacent to the reposition guide unit (8819) and simultaneously penetrated by the first installation pin unit (8806,8804) and the second installation pin unit (8802), wherein imaginary central axes of holes (8837 and hole for passages of 8808 and 8806) of the reposition guide unit (8819) penetrated by the first and second installation pin units (8802,8804,8806) are spaced apart, at a predetermined interval in a vertical direction, from .

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McHarrie et al (US Patent 436012).
McHarrie discloses a guide module having oblique installation pins (external fixation devices for orthopedic fractures, Fig. 1-5).  Specifically in regards to claim 1, McHarrie discloses the guide module comprising: a first installation pin unit (pins 10) penetratively inserted into one side of an aligned bone; a second installation pin unit (pins 10) penetratively inserted into the other side of the aligned bone (As can be seen in Fig. 1, pins 10 are inserted at opposite ends of members 20, and McHarrie recites that there are four pins even though only three are shown in the image which are used to hold bone fragments in the desired position.) (Fig. 1; Col. 1 lines 5-12 and Col. 2 lines 34-49).  A reposition guide unit (lower bar 21 closest to bit 12 of pin 10) simultaneously penetrated by the first installation pin unit (first set of two pins 10) and the second installation pin unit (second set of two pins 10) and being simultaneously in contact with one side of the aligned bone and the other side of the aligned bone (As can be seen in Fig. 1, pins 10 are inserted at opposite ends of members 20, and McHarrie recites that there are four pins even though only three are shown in the image which are used to hold bone fragments in the desired position.  The bar 21 is fully capable of being adjacent the bone.) (Fig. 1; Col. 1 lines 5-12 and Col. 2 lines 34-49 and Col. 3 lines 8-22).  A compression guide unit (top bar 21 closest to end 13 of pins 10) disposed adjacent to the reposition guide unit (bottom bar 21) and simultaneously penetrated by the first installation pin unit (first set of two pins 10) and the second installation pin unit (second set of two pins 10), wherein imaginary central axes of holes 
In regards to claim 2, McHarrie discloses wherein the imaginary central axis of the hole (hole through 31 and 38 within slots 22) of the reposition guide unit (lower bar 21) penetrated by the first installation pin unit (pins 10) is positioned more proximally than the imaginary central axis of the hole (hole through 31 and 38 within slots 22) of the compression guide unit (upper bar 21) penetrated by the first installation pin unit (pins 10) (McHarrie discloses that the pins pass through bolt 31 and nut 38 which are situated within the slots 22.  In addition, the location of pins 10 and nuts and bolts 31,38 within the slots 22 can be adjusted by means of tool 60 to either compress or distract the bone as desired.  Therefore, if the desire is to compress the bone the pins will be moved such that the lower tips 12 of the pins converge toward each other while the ends 13 of pins move away from one another.) (Fig. 1-2 and 5; and Col. 4 lines 12-49).
In regards to claim 3, as best understood based on the specification as originally filed, McHarrie discloses wherein the imaginary central axis of the hole (hole through 31 and 38 within slots 22) of the reposition guide unit (lower bar 21) penetrated by the second installation pin unit (pins 10) is positioned more distally than the imaginary central axis of the hole (hole through 31 and 38 within slots 22) of the compression guide unit (upper bar 21) penetrated by the second installation pin unit (pins 10) (McHarrie discloses that the pins pass through bolt 31 and nut 38 which are situated within the slots 22.  In addition, the location of pins 10 and nuts and bolts 31,38 within the slots 22 can be adjusted by means of tool 60 to either compress or 
In regards to claim 4, McHarrie discloses wherein a pair of first installation pin units (two pins 10) and a pair of second installation pin units (two pins 10) are provided (As can be seen in Fig. 1, pins 10 are inserted at opposite ends of members 20, and McHarrie recites that there are four pins even though only three are shown in the image which are used to hold bone fragments in the desired position.) (Fig. 1; Col. 1 lines 5-12 and Col. 2 lines 34-49).  
In regards to claim 5, McHarrie discloses a guide module having oblique installation pins (external fixation devices for orthopedic fractures, Fig. 1-5).  Specifically, McHarrie discloses the guide module comprising: a pair of first installation pin unit (pins 10) penetratively inserted into one side of an aligned bone; a pair of second installation pin unit (pins 10) penetratively inserted into the other side of the aligned bone (As can be seen in Fig. 1, pins 10 are inserted at opposite ends of members 20, and McHarrie recites that there are four pins even though only three are shown in the image which are used to hold bone fragments in the desired position.) (Fig. 1; Col. 1 lines 5-12 and Col. 2 lines 34-49).  A reposition guide unit (lower bar 21 closest to bit 12 of pin 10) simultaneously penetrated by the first installation pin units (first set of two pins 10) and the second installation pin units (second set of two pins 10) and being simultaneously in contact with one side of the aligned bone and the other side of the aligned bone (As can be seen in Fig. 1, pins 10 are inserted at opposite ends of members 20, and McHarrie recites that there are four pins even though only three are shown in the image which are used to hold bone fragments in the desired position.  The bar 21 is fully capable of being adjacent the bone.) (Fig. 1; Col. 1 lines 5-12 and Col. 2 lines 34-49 and Col. 3 lines 8-22).  A fixing guide unit (top bar 21 closest to end 13 of pins 10) disposed adjacent to the reposition guide unit (bottom bar 21) and simultaneously penetrated by the first installation pin units (first set of two pins 10), wherein imaginary central axes of a pair of holes (hole through 31 and 38 within slots 22) of the reposition guide unit (lower bar 21) penetrated by the pair of first installation pin units (pins 10) are spaced apart, at a predetermined interval in a vertical direction, from imaginary central axes of a pair of holes (hole through 31 and 38 within slots 22) of the fixing guide unit (top bar 21) (Fig. 1; and Col. 1 lines 5-12 and Col. 2 lines 34-49 and Col. 3 lines 8-22).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 5921988 to Legrand and US Patent Pub. 20060064087A1 to Mirza et al were considered in regards to the claims since they show oblique pins through a guide.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775